MERRIMAN S. SMITH, Judge.
W. T. Caplinger of route 5, Cove Road, Parkersburg, West Virginia, was travelling east over the East Street Bridge in Parkersburg, Wood county, West Virginia, on May 29, 1949. An eighty-penny nail had worked loose from the defective wooden flooring of the bridge and punctured the tire and tube of his automobile. The cost of repairing same amounted to $4.08.
Under Statute Michie’s code (17-4-33) the state road commission shall inspect all bridges upon state roads, etc. Upon investigation of this accident by F. M. Ferrell, safety director for the state road commission, it was discovered that the floor of the bridge was in bad condition, and he identified the eighty-penny nail which had punctured the tire and tube of the claimant.
This claim was concurred in by the commissioner of the state road commission as provided for under Michie’s code (14-2-20) and approved by the attorney general. This court hereby makes an award in the sum of four dollars and eight ■cents ($4.08) to the said claimant.